Exhibit 10

TRANCHE B-2 REPRICING AMENDMENT

THIS TRANCHE B-2 REPRICING AMENDMENT (this “Amendment”) dated as of
September 21, 2016 to the Credit Agreement referenced below is by and among
ACADIA HEALTHCARE COMPANY, INC., a Delaware corporation (the “Borrower”), the
Guarantors identified on the signature pages hereto, the Lenders holding the
Tranche B-2 Term Loan and BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to that certain Amended and Restated Credit Agreement dated as
of December 31, 2012 (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent; and

WHEREAS, the Borrower has requested certain modifications to the pricing
applicable to the Tranche B-2 Term Loan and the Lenders holding the Tranche B-2
Term Loan have agreed to such modifications to the Credit Agreement on the terms
and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement (as
amended by this Amendment).

2. Amendments to the Credit Agreement. The Credit Agreement is amended as
follows:

2.1. The following definition is added to Section 1.01 of the Credit Agreement
in the appropriate alphabetical order:

“Tranche B-2 Repricing Amendment Effective Date” means the effective date of the
Tranche B-2 Repricing Amendment to this Agreement among the Loan Parties, the
Lenders holding the Tranche B-2 Term Loan and the Administrative Agent.

2.2. Clause (c) of the definition of Applicable Rate is amended and restated in
its entirety to read as follows:

(c) with respect to the Tranche B-2 Term Loan, 3.00% in the case of Eurodollar
Rate Loans and 2.00% in the case of Base Rate Loans;

2.3. Clause (d) of Section 2.09 is amended and restated in its entirety to read
as follows:

(d) Tranche B-2 Repricing Transaction. At the time of the effectiveness of any
Tranche B-2 Repricing Transaction that is consummated after the Tranche B-2
Repricing Amendment Effective Date and on or prior to the date that is six
(6) months following the Tranche B-2 Repricing Amendment Effective Date, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
Lender holding the Tranche B-2 Term Loan that are either prepaid, repaid,
converted or otherwise subject to a pricing reduction in connection with such
Tranche B-2 Repricing Transaction (including, if applicable, any Non-Consenting
Lender holding the Tranche B-2 Term Loan), a fee in an amount equal to 1.0% of
(i) in the case of a Tranche B-2 Repricing Transaction described in clause
(a) of the definition thereof, the aggregate principal amount of the Tranche B-2
Term Loan that is prepaid, refinanced, converted, substituted or replaced in
connection with such Tranche B-2 Repricing Transaction and (ii) in the case of a
Tranche B-2 Repricing Transaction described in clause (b) of the definition
thereof, the aggregate principal amount of the Tranche B-2 Term Loan outstanding
on such date that is subject to an effective pricing reduction pursuant to such
Tranche B-2 Repricing Transaction. Such fees shall be earned, due and payable
upon the date of the effectiveness of such Tranche B-2 Repricing Transaction.



--------------------------------------------------------------------------------

3. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon satisfaction of each of the following conditions precedent in each
case in a manner reasonably satisfactory to the Administrative Agent:

 

  3.1. Amendment. Receipt by the Administrative Agent of executed counterparts
of this Amendment properly executed by a Responsible Officer of each Loan Party
and the Administrative Agent on its own behalf and on behalf of each Lender
holding a portion of the Tranche B-2 Term Loan that delivers a consent to this
Amendment in the form of Exhibit A attached hereto.

 

  3.2. Accrued Interest and Fees. Receipt by the Administrative Agent from the
Borrower of all accrued interest and fees owing on the Tranche B-2 Term Loan as
of the Tranche B-2 Repricing Amendment Effective Date for the benefit of the
Lenders holding the Tranche B-2 Term Loan immediately before giving effect to
this Amendment.

 

  3.3. Fees. Receipt by the Administrative Agent, MLPF&S and the Lenders of any
fees required to be paid on or before the date of this Amendment.

 

  3.4. Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid in accordance with Section 11.04 of the Credit Agreement all
reasonable and documented fees, charges and disbursements of one primary outside
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the date hereof,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 3, each Lender that has consented
to this Agreement shall be deemed to have consented to, approved or accepted or
to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
date of this Amendment specifying its objection thereto.

4. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

 

2



--------------------------------------------------------------------------------

5. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment (a) the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection with the
Credit Agreement or any other Loan Document are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date, and (b) no Default exists.

6. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.

7. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment does not in any manner impair or otherwise
adversely affect any of the Liens granted in or pursuant to the Loan Documents.

8. FATCA. Borrower hereby certifies to the Administrative Agent and the Lenders
that the obligations of the Borrower set forth in the Credit Agreement, as
modified by this Amendment, other than the Incremental Tranche A Term Loan, the
Tranche B-1 Term Loan and Tranche B-2 Term Loan, qualify as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
From and after the effective date of the Amendment, the Borrower shall indemnify
the Administrative Agent, and hold it harmless from, any and all losses, claims,
damages, liabilities and related interest, penalties and expenses, including,
without limitation, Taxes and the fees, charges and disbursements of any counsel
for any of the foregoing, arising in connection with the Administrative Agent’s
treating, for purposes of determining withholding Taxes imposed under FATCA, the
Loans (other than the Incremental Tranche A Term Loan, the Tranche B-1 Term Loan
and Tranche B-2 Term Loan) as qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i). The Borrower’s
obligations hereunder shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all of the Obligations.

9. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

10. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

11. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Tranche B-2 Repricing Amendment to be duly executed and delivered as of the date
first above written.

 

BORROWER:    ACADIA HEALTHCARE COMPANY, INC., a Delaware corporation   

By: /s/ Brent Turner

Name: Brent Turner

Title: President

GUARANTORS:   

ABILENE BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

ABILENE HOLDING COMPANY, LLC,

a Delaware limited liability company

ACADIA MANAGEMENT COMPANY, LLC,

a Delaware limited liability company

ACADIA MERGER SUB, LLC,

a Delaware limited liability company

ACADIANA ADDICTION CENTER, LLC,

a Delaware limited liability company

ADVANCED TREATMENT SYSTEMS, LLC,

a Virginia limited liability company

ASCENT ACQUISITION, LLC,

an Arkansas limited liability company

ASCENT ACQUISITION – CYPDC, LLC,

an Arkansas limited liability company

ASCENT ACQUISITION – PSC, LLC,

an Arkansas limited liability company

ASPEN EDUCATION GROUP, INC.,

a California corporation

ASPEN YOUTH, INC.,

a California corporation

ATS OF CECIL COUNTY, LLC,

a Virginia limited liability company

ATS OF DELAWARE, LLC,

a Virginia limited liability company

ATS OF NORTH CAROLINA, LLC,

a Virginia limited liability company

AUSTIN BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

AUSTIN EATING DISORDERS PARTNERS, LLC,

a Missouri limited liability company

BATON ROUGE TREATMENT CENTER, LLC,

a Louisiana limited liability company

  

By: /s/ Brent Turner

Name: Brent Turner

Title: Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

BAYSIDE MARIN, INC., a Delaware corporation

BCA OF DETROIT, LLC,

a Delaware limited liability company

BECKLEY TREATMENT CENTER, LLC,

a West Virginia limited liability company

BEHAVIORAL CENTERS OF AMERICA, LLC,

a Delaware limited liability company

BELMONT BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

BGI OF BRANDYWINE, LLC,

a Virginia limited liability company

BOWLING GREEN INN OF SOUTH DAKOTA, INC.,

a Virginia corporation

CALIFORNIA TREATMENT SERVICES, LLC

a California limited liability company

CARTERSVILLE CENTER, LLC,

a Georgia limited liability company

CASCADE BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company

CASCADE BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

CAPS OF VIRGINIA, LLC,

a Virginia limited liability company

CENTER FOR BEHAVIORAL HEALTH – HA, LLC,

a Pennsylvania limited liability company

CENTER FOR BEHAVIORAL HEALTH-ME, INC.,

a Maine corporation

CENTER FOR BEHAVIORAL HEALTH-PA, LLC,

a Pennsylvania limited liability company

CENTERPOINTE COMMUNITY BASED SERVICES, LLC,

an Indiana limited liability company

CHARLESTON TREATMENT CENTER, LLC,

a West Virginia limited liability company

CLARKSBURG TREATMENT CENTER, LLC,

a West Virginia limited liability company

CLEARBROOK TREATMENT CENTERS LAND LLC,

a Pennsylvania limited liability company

CLEARBROOK TREATMENT CENTERS, LLC,

a Pennsylvania limited liability company

COMMODORE ACQUISITION SUB, LLC,

a Delaware limited liability company

CONWAY BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

CRC ED TREATMENT, LLC,

a Delaware limited liability company

  

By: /s/ Brent Turner

Name: Brent Turner

Title: Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

CRC GROUP, LLC,

a Delaware limited liability company

CRC HEALTH, LLC,

a Delaware limited liability company

CRC HEALTH OREGON, INC.,

an Oregon corporation

CRC HEALTH TENNESSEE, LLC,

a Tennessee limited liability company

CRC RECOVERY, INC.,

a Delaware corporation

CRC WISCONSIN RD, LLC,

a Wisconsin limited liability company

CROSSROADS REGIONAL HOSPITAL, LLC,

a Delaware limited liability company

DELTA MEDICAL SERVICES, LLC,

a Tennessee limited liability company

DETROIT BEHAVIORAL INSTITUTE, INC.,

a Massachusetts corporation

DHG SERVICES, LLC,

a Delaware limited liability company

DISCOVERY HOUSE CC, LLC,

a Pennsylvania limited liability company

DISCOVERY HOUSE CU, LLC,

a Pennsylvania limited liability company

DISCOVERY HOUSE MA, INC.,

a Massachusetts corporation

DISCOVERY HOUSE MONROEVILLE, LLC,

a Pennsylvania limited liability company

DISCOVERY HOUSE OF CENTRAL MAINE, INC.,

a Maine corporation

DISCOVERY HOUSE TV, INC.,

a Utah corporation

DISCOVERY HOUSE UTAH, INC.,

a Utah corporation

DISCOVERY HOUSE WC INC.,

a Maine corporation

DISCOVERY HOUSE, LLC,

a Pennsylvania limited liability company

DISCOVERY HOUSE-BC, LLC,

a Pennsylvania limited liability company

  

By: /s/ Brent Turner

Name: Brent Turner

Title: Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

DISCOVERY HOUSE-BR, INC.,

a Maine corporation

DISCOVERY HOUSE-GROUP, LLC,

a Delaware limited liability company

DISCOVERY HOUSE-HZ, LLC,

a Pennsylvania limited liability company

DISCOVERY HOUSE-LT, INC.,

a Utah corporation

DISCOVERY HOUSE-NC, LLC,

a Pennsylvania limited liability company

DISCOVERY HOUSE-UC, INC.,

a Utah corporation

DMC – MEMPHIS, LLC,

a Tennessee limited liability company

DUFFY’S NAPA VALLEY REHAB, LLC,

a Delaware limited liability company

EAST INDIANA TREATMENT CENTER, LLC,

an Indiana limited liability company

EVANSVILLE TREATMENT CENTER, LLC,

an Indiana limited liability company

FĒNX HEALTHCARE, LLC,

a Delaware limited liability company

FOUR CIRCLES RECOVERY CENTER, LLC,

a Delaware limited liability company

GALAX TREATMENT CENTER, LLC,

a Virginia limited liability company

GENERATIONS BH, LLC,

an Ohio limited liability company

GIFFORD STREET WELLNESS CENTER, LLC,

a Delaware limited liability company

GREENBRIER ACQUISITION, LLC,

a Delaware limited liability company

GREENBRIER HOLDINGS, L.L.C.,

a Louisiana limited liability company

GREENBRIER HOSPITAL, L.L.C.,

a Louisiana limited liability company

GREENBRIER REALTY, L.L.C.,

a Louisiana limited liability company

GREENLEAF CENTER, LLC,

a Delaware limited liability company

HABILITATION CENTER, LLC,

an Arkansas limited liability company

HABIT OPCO, INC.,

a Delaware corporation

  

By: /s/ Brent Turner

Name: Brent Turner

Title: Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

HERMITAGE BEHAVIORAL, LLC,

a Delaware limited liability company

HCP POLARIS INVESTMENT CORPORATION,

a Delaware corporation

HENRYVILLE INN, LLC,

a Pennsylvania limited liability company

HMIH CEDAR CREST, LLC,

a Delaware limited liability company

HUNTINGTON TREATMENT CENTER, LLC,

a West Virginia limited liability company

INDIANAPOLIS TREATMENT CENTER, LLC,

an Indiana limited liability company

KIDS BEHAVIORAL HEALTH OF MONTANA, INC.,

a Montana corporation

LAKELAND HOSPITAL ACQUISITION, LLC,

a Georgia limited liability company

MCCALLUM GROUP, LLC,

a Missouri limited liability company

MCCALLUM PROPERTIES, LLC,

a Missouri limited liability company

MEADOWBROOK MANOR, LLC,

a Pennsylvania limited liability company

MILLCREEK SCHOOL OF ARKANSAS, LLC,

an Arkansas limited liability company

MILLCREEK SCHOOLS, LLC,

a Mississippi limited liability company

MILWAUKEE HEALTH SERVICES SYSTEM, LLC

a California limited liability company

NORTHEAST BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

OHIO HOSPITAL FOR PSYCHIATRY, LLC,

an Ohio limited liability company

OPTIONS TREATMENT CENTER ACQUISITION CORPORATION,

an Indiana corporation

PARKERSBURG TREATMENT CENTER, LLC,

a West Virginia limited liability company

PARK ROYAL FEE OWNER, LLC,

a Delaware limited liability company

PHC MEADOWWOOD, LLC,

a Delaware limited liability company

PHC OF MICHIGAN, INC.,

a Massachusetts corporation

  

By: /s/ Brent Turner

Name: Brent Turner

Title: Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

PHC OF NEVADA, INC.,

a Massachusetts corporation

PHC OF UTAH, INC.,

a Massachusetts corporation

PHC OF VIRGINIA, LLC,

a Massachusetts limited liability company

PINEY RIDGE TREATMENT CENTER, LLC,

a Delaware limited liability company

POCONO MOUNTAIN RECOVERY CENTER LAND LLC,

a Pennsylvania limited liability company

POCONO MOUNTAIN RECOVERY CENTER, LLC,

a Pennsylvania limited liability company

POLARIS HOSPITAL HOLDINGS, LLC,

a Nevada limited liability company

POLARIS HOSPITAL MANAGEMENT INC.,

a Tennessee corporation

PSYCHIATRIC RESOURCE PARTNERS, LLC,

a Delaware limited liability company

QUALITY ADDICTION MANAGEMENT, INC.,

a Wisconsin corporation

R.I.S.A.T., LLC,

a Rhode Island limited liability company

REBOUND BEHAVIORAL HEALTH, LLC,

a South Carolina limited liability company

RED RIVER HOLDING COMPANY, LLC,

a Delaware limited liability company

RED RIVER HOSPITAL, LLC,

a Delaware limited liability company

REHABILITATION CENTERS, LLC,

a Mississippi limited liability company

RESOLUTE ACQUISITION CORPORATION,

an Indiana corporation

RICHMOND TREATMENT CENTER, LLC,

an Indiana limited liability company

RIVERVIEW BEHAVIORAL HEALTH, LLC,

a Texas limited liability company

RIVERWOODS BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

ROCK CREST DRIVE, LLC,

a Pennsylvania limited liability company

ROCK CREST LLC LIMITED LIABILITY COMPANY,

a Pennsylvania limited liability company

ROLLING HILLS HOSPITAL, LLC,

an Oklahoma limited liability company

  

By: /s/ Brent Turner

Name: Brent Turner

Title: Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

RTC RESOURCE ACQUISITION CORPORATION,

an Indiana corporation

SAHARA HEALTH SYSTEMS, L.L.C.,

a Louisiana limited liability company

SAN DIEGO HEALTH ALLIANCE,

a California corporation

SAN DIEGO TREATMENT SERVICES, LLC

a California limited liability company

SERENITY KNOLLS, a California corporation

SEVEN HILLS HOSPITAL, INC., a Delaware corporation

SHAKER CLINIC, LLC,

an Ohio limited liability company

SHELTERED LIVING INCORPORATED,

a Texas corporation

SIERRA TUCSON INC.,

a Delaware corporation

SKYWAY HOUSE, LLC,

a Delaware limited liability company

SOBER LIVING BY THE SEA, INC.,

a California corporation

SONORA BEHAVIORAL HEALTH HOSPITAL, LLC,

a Delaware limited liability company

SOUTHERN INDIANA TREATMENT CENTER, LLC,

an Indiana limited liability company

SOUTHWESTERN CHILDREN’S HEALTH SERVICES, INC.,

an Arizona corporation

SOUTHWOOD PSYCHIATRIC HOSPITAL, LLC,

a Pennsylvania limited liability company

STRUCTURE HOUSE, LLC,

a Delaware limited liability company

SUCCESS ACQUISITION, LLC,

an Indiana limited liability company

SUWS OF THE CAROLINAS, INC.,

a Delaware corporation

TEN LAKES CENTER, LLC,

an Ohio limited liability company

TEXARKANA BEHAVIORAL ASSOCIATES, L.C.,

a Texas limited liability company

THE CAMP RECOVERY CENTER, LLC,

a California limited liability company

TK BEHAVIORAL, LLC,

a Delaware limited liability company

TK BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company

  

By: /s/ Brent Turner

Name: Brent Turner

Title: Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

TRANSCULTURAL HEALTH DEVELOPMENT, INC.,

a California corporation

TREATMENT ASSOCIATES, INC.,

a California corporation

TRUSTPOINT HOSPITAL, LLC,

a Tennessee limited liability company

VALLEY BEHAVIORAL HEALTH SYSTEM, LLC,

a Delaware limited liability company

VERMILION HOSPITAL, LLC,

a Delaware limited liability company

VILLAGE BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

VIRGINIA TREATMENT CENTER, LLC,

a Virginia limited liability company

VISTA BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company

VISTA BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

VITA NOVA, LLC,

a Rhode Island limited liability company

VOLUNTEER TREATMENT CENTER, LLC,

a Tennessee limited liability company

WCHS, INC.,

a California corporation

WEBSTER WELLNESS PROFESSIONALS, LLC,

a Missouri limited liability company

WELLPLACE, INC.,

a Massachusetts corporation

WHEELING TREATMENT CENTER, LLC,

a West Virginia limited liability company

WHITE DEER REALTY, LLC,

a Pennsylvania limited liability company

WHITE DEER RUN, LLC,

a Pennsylvania limited liability company

WICHITA TREATMENT CENTER INC.,

a Kansas corporation

WILLIAMSON TREATMENT CENTER, LLC

a West Virginia limited liability company

WILMINGTON TREATMENT CENTER, LLC,

a Virginia limited liability company

YOUTH AND FAMILY CENTERED SERVICES OF NEW MEXICO, INC.,

a New Mexico corporation

YOUTH CARE OF UTAH, INC.,

a Delaware corporation

  

By: /s/ Brent Turner

Name: Brent Turner

Title: Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

BOWLING GREEN INN OF PENSACOLA, LLC,

a Virginia limited liability company

TEN BROECK TAMPA, LLC, a Florida limited liability company

THE REFUGE, A HEALING PLACE, LLC, a Florida limited liability company

THE REFUGE – THE NEST, LLC,

a Florida limited liability company

  

By: /s/ Brent Turner

Name: Brent Turner

Title: President

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    BANK OF AMERICA, N.A., as Administrative Agent on
behalf of itself and on behalf of each consenting Lender holding a portion of
the Tranche B-2 Term Loan   

By: /s/ Linda Lov

Name: Linda Lov

Title: Assistant Vice President



--------------------------------------------------------------------------------

Exhibit A

[Form of Lender Consent]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Tranche B-2
Repricing Amendment (the “Amendment”) to that certain Amended and Restated
Credit Agreement dated as of December 31, 2012 (as amended, modified,
supplemented, increased and extended from time to time) by and among the Acadia
Healthcare Company, Inc., a Delaware corporation, the guarantors identified
therein, the lenders identified therein and Bank of America, N.A., in its
capacity as administrative Agent.

¨ Consent. The undersigned hereby irrevocably and unconditionally consents to
the Amendment and consents to the reallocation of its portion of the Tranche B-2
Term Loan in an amount as may be notified by Bank of America, N.A. to such
Lender in an amount not to exceed such Lender’s portion of the Tranche B-2 Term
Loan held by such Lender immediately prior to the effectiveness of the
Amendment.

¨ Consent and Reallocation. The undersigned hereby irrevocably and
unconditionally consents to the Amendment but requests its outstanding portion
of the Tranche B-2 Term Loan be assumed by Bank of America, N.A. on the Tranche
B-2 Repricing Amendment Effective Date and subsequently reallocated to the
undersigned by assignment to one or more entities separately identified to Bank
of America, N.A. by the undersigned in an amount as may be notified by Bank of
America, N.A. to such Lender in an amount not to exceed such Lender’s portion of
the Tranche B-2 Term Loan held by such Lender immediately prior to the
effectiveness of the Amendment.

 

Sincerely, [LENDER NAME] By:     Name: Title:

 

[If a second signature is necessary By:     Name: Title:]